IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JPMORGAN CHASE BANK, NATIONAL              : No. 319 MAL 2019
ASSOCIATION,                               :
                                           :
                   Respondent              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
SEAN GALLAGHER AND HAIRONG                 :
WANG,                                      :
                                           :
                   Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.